ALEXANDER, J., dissenting.
[¶ 17] I respectfully dissent. The Court’s action today frustrates legislative policy that both parents participate in decision-making regarding their children, and gives its seal of approval to a pre-trial conference scheduling practice of Family Law Magistrates that has been criticized by this Court’s own Family Division Task Force.
[¶ 18] This case was initiated by Robert Conrad filing a complaint to define parental rights and responsibilities regarding his daughter. 19-A M.R.S. §§ 1651— 1658 (2006). A case management conference was held with the parties on June 29, 2006. Because the Family Law Magistrate believed that no issues were contested, the June 29 case management order indicated that an uncontested “final hearing” would be held on July 10, 2006.
[¶ 19] When, meeting with the parties on July 10, the magistrate determined that some issues would be contested, the magistrate treated the proceeding as a pretrial status conference and scheduled another pre-trial status conference for September 21, 2006. Unlike the June 29 order, the July 10 order did not specify any action that the parties could anticipate would be taken at the September 21 conference. The space indicating that a final hearing might be anticipated was left blank, as were all other spaces on the form indicating any court action that might be taken on September 21. Other than scheduling the pre-trial status conference, the order *1077only indicated that “DHHS will conduct paternity testing” and that paternity and child support were contested. The form order did state that if a party failed to appear “for the event scheduled below, the matter may proceed to a final hearing in that party’s absence.”11 In effect, the order did not indicate that anything might be accomplished if both parties did appear, but warned of a final hearing if one party did not appear.
[¶ 20] This pre-trial conference scheduling order was not an aberration. It reflected a widespread practice of Family Law Magistrates scheduling repetitive pre-trial status conferences, requiring parties to appear at court, but without any specific objective to be achieved in the court appearance. In a November 2006 report, our Family Division Task Force expressed concern about “too many case management conferences at which little is accomplished.” Family Division Task Force Report at 3 (2006). The Task Force noted that “some current scheduling practices indiscriminately promote numerous conferences in pre-and post-judgment family matters.” The Task Force report also stated a goal “to reduce the number of magistrate events that do not address substantive issues.” Id. at 2.
[¶21] For failing to attend a magistrate event that was not planned to address any substantive issue or accomplish any case related task, Robert Conrad paid a heavy price of default in the effort that he had initiated to establish a relationship with his daughter. That sanction is way out of proportion to Conrad’s fault relative to the lack of objectives for the magistrate event he did not attend. Approving such a sanction implies the Court’s approval of repetitive and unproductive magistrate event scheduling practices.12
[¶22] Our past precedent emphasizes that defaults should be entered with great caution and only for serious misconduct. Based on that precedent, we should not affirm the entry of a default judgment against a plaintiff in a civil action, when the plaintiff files a civil complaint, appears and participates in two case management conferences, but then fails to attend a subsequent pre-trial status conference. See, e.g., Design Build of Maine v. Paul, 601 A.2d 1089, 1091-92 (Me.1992) (vacating default for failure to answer amended counterclaim and holding that default, pretrial, is appropriate only for “serious instances of noncompUance with pretrial procedures”).
[¶ 23] Even default for failure to appear for a scheduled trial is a sanction that we have stated should be invoked with great caution. See Westbrook v. Wallace, 478 A.2d 687, 690 (Me.1984) (affirming dismissal with prejudice when plaintiffs counsel, feigning illness, failed to appear for trial, but cautioning that “[i]n many instances our trial courts would do well to consider, as they have in the past, a lesser sanction than dismissal. Only when the conduct of the attorney seriously threatens the ability of the court to manage its own affairs should dismissal with prejudice be considered.”); Sheepscot Land Corp., v. Gregory, 383 A.2d 16, 23 (Me.1978) (affirming default for a failure to appear for trial, but noting “the presumption being that *1078justice is better served by adjudicating cases on their merits than by the use of default judgments”).
[IT 24] Imposition of the most severe sanction against a parent, a default judgment awarding sole parental rights and responsibilities to the other parent, for failure to attend a status conference is at odds with the public policies that underlie Maine’s law governing parental rights and responsibilities and the goals of the Family Division. The State has a substantial, statutorily defined interest in matters affecting the welfare of children, and a legislative policy that favors participation of both parents in judicial “best interests” decision-making and disfavors award of sole parental rights and responsibilities absent a substantial reason for such a result. See 19-A M.R.S. §§ 1663(1)(C), 1653(3) (2006). Section 1653(1)(C) states:
The Legislature finds and declares that it is the public policy of this State to assure minor children of frequent and continuing contact with both parents after the parents have separated or dissolved their marriage and that it is in the public interest to encourage parents to share the rights and responsibilities of child rearing in order to effect this policy.
The default frustrated achievement of that legislative policy.
[¶ 25] The default also is contrary to several of the best interest criteria in section 1653(3), that promote shared parenting.13 The best interest factors seek to encourage the development of relationships between children and parents, and support cooperative opportunities among parents related to the upbringing of the child.
[¶ 26] The mission of the Family Division is to “provide a system of justice that is responsive to the needs of families and the support of their children.” M.R. Fam. Div. II(A). One goal of the Family Division is “[t]o minimize the harm to children caused by family law cases.” M.R. Fam. Div. II(B)(9). The sanction imposed by the magistrate for a single non-appearance at a conference, midway through the proceeding, resulted in a child custody decision based on limited information received from one party at a status conference, instead of testimony of both parents at a hearing. This is contrary to a system of justice that is intended to respond to the needs of a family and consider the best interests of the child based on competent evidence of the family’s actual circumstances.
[¶ 27] Family Division Rule 111(H)(1) provides a range of possible sanctions in the event that a party fails to appear at a pretrial status conference without good cause, which include “an interim, status conference or pretrial order, a default, or a default judgment.” The imposition of the most severe sanction in this case, based on *1079Conrad’s single failure to attend a status conference, at which nothing was scheduled to be accomplished, is plainly disproportionate and was an abuse of discretion. The judgment should be vacated and this case remanded for further proceedings including, if necessary, a hearing at which Conrad and Swan are both afforded the opportunity to be heard on the parenting arrangement that will best meet their daughter’s needs.

. In addition to a pre-trial status conference, the selection of "event[s] scheduled below” on the form included a final hearing and other options by which the court might address and resolve contested matters. None of those choices were checked as possibly occurring at the same time as the pre-trial status conference.


. Upon learning of the full extent of the problems with magistrate scheduling in the summer of 2006, our Chief Justice initiated efforts to reduce the number of magistrate events that do not address substantive issues. Those efforts are on-going and have achieved some success.


. The best interest factors that show a legislative preference for shared parenting when the circumstances justify such an award include:
B. The relationship of the child with the child’s parents and any other persons who may significantly affect the child’s welfare;
F. The motivation of the parties involved and their capacities to give the child love, affection and guidance;
H. The capacity of each parent to allow and encourage frequent and continuing contact between the child and the other parent, including physical access;
I. The capacity of each parent to cooperate or to learn to cooperate in child care;
J. Methods for assisting parental cooperation and resolving disputes and each parent’s willingness to use those methods;
K. The effect on the child if one parent has sole authority over the child’s upbringing.
19-A M.R.S. § 1653(3) (2006).